                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT
                                   4                           NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6    CARL A.R. HITLER,                              Case No. 19-cv-00890-WHO (PR)
                                        aka CARL RENOWITZKY,
                                   7                  Plaintiff,                       ORDER OF DISMISSAL
                                   8           v.
                                   9
                                        UNITED STATES OF AMERICA,
                                  10                  Defendant.
                                  11

                                  12
                                              Plaintiff has failed to comply with the Court’s order to file an application to proceed
Northern District of California
 United States District Court




                                  13
                                       in forma pauperis (IFP) or pay the filing fee. Accordingly, the action is DISMISSED
                                  14
                                       without prejudice for failing to comply with the Court’s orders and for failing to prosecute,
                                  15
                                       see Federal Rule of Civil Procedure 41(b).
                                  16
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  17
                                       such motion must contain (i) a complaint in this Court’s form; and (ii) a complete IFP
                                  18
                                       application or payment for the $400.00 filing fee.
                                  19
                                              If plaintiff chooses to move to reopen the case, he is advised that he must state
                                  20
                                       legally recognizable claims against any named defendant, alleging a plausible basis for
                                  21
                                       suing them.
                                  22
                                              The Clerk shall enter judgment in favor of defendant and close the file.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: April 1, 2019
                                  25                                                    _________________________
                                                                                        WILLIAM H. ORRICK
                                  26                                                    United States District Judge
                                  27

                                  28
